Citation Nr: 0213620	
Decision Date: 10/03/02    Archive Date: 10/10/02	

DOCKET NO.  96-13 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

Entitlement to service connection for obesity.

[The issues of entitlement service connection for residuals 
of exposure to asbestos, reactive airway disease and 
residuals of pneumonia will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1977 to February 1985.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
determinations of the Department of Veterans Affairs (VA) 
Outpatient Clinic and Regional Office (RO) in Anchorage 
Alaska.  In February 2001, the Board remanded this case to 
the RO for additional development.  The status of other 
claims raised by the veteran was addressed therein.  Since 
then, the RO has adjudicated other claims.  In a November 
2001 rating decision, service connection for post-traumatic 
stress disorder and a major depressive disorder was denied.  
It was also found that new and material evidence to reopen 
the claim of service connection for a chronic respiratory 
condition (claimed as asthma) had not been submitted.  This 
rating decision has not been appealed.  Accordingly, these 
issues are not before the Board.  

[The Board is undertaking additional evidentiary development 
on the issue of entitlement service connection for residuals 
of exposure to asbestos, reactive airway disease and 
residuals of pneumonia.  These matters will be the subject of 
a later decision.]


FINDING OF FACT

It is not shown that the veteran had obesity in service or 
that his current obesity is related to service.


CONCLUSION OF LAW

Service connection for obesity is not warranted. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

On examination for separation from service in February 1985, 
the veteran complained of shortness of breath.  Evaluation of 
the lungs and chest were found to be normal.  His weight was 
240 pounds.  Obesity was not diagnosed.  The examiner 
specifically reported that the veteran's build was "heavy" 
rather than "obese".

On medical evaluation in February 1996, it was indicated that 
the veteran's obesity was contributing to his multiple joint 
complaints.  Morbid obesity contributing to dyspnea was 
diagnosed.  

1999 to March 2002 outpatient treatment reports show regular 
diagnoses of obesity and attempts at weight control 
treatment.  No record relates the veteran's obesity to 
service. 

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103. 5103A, 5107 (West Supp. 2002)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

Regarding the claim of service connection for obesity, the 
Board finds that the mandates of the VCAA and implementing 
regulations are met.  The RO has gone to great lengths to 
develop the veteran's service and postservice medical 
records, and has contacted various sources in efforts to 
assist the veteran in the development of his case, with 
little result.

The veteran and his representative have been notified of the 
applicable laws and regulations.  Discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran and his representative 
of the information and evidence necessary to establish 
entitlement to the benefit sought.  The notice requirements 
of the VCAA are met.  The communications noted have provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

III.  Analysis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Morbid obesity contributing towards dyspnea was noted on VA 
examination in September 1999.  Such disability was not 
diagnosed in service.  The veteran's service discharge 
evaluation did not reveal obesity.  The examiner found that 
the veteran's build was "heavy" rather than "obese." 

It is not in dispute that the veteran is now obese.  However, 
obesity was not found/diagnosed in service.  To establish 
service connection for obesity in such circumstances there 
must be competent evidence relating the current obesity to 
service.  Here, there is no such evidence.  The veteran's own 
assertions to the effect that his obesity is service related 
are not competent evidence because he is a layperson, 
untrained in medical matters.  The preponderance of the 
evidence is against this claim, and it must be denied.  


ORDER

Service connection for obesity is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

